  Case 13-45673          Doc 38    Filed 02/06/19 Entered 02/06/19 09:14:52              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-45673
         Angela J Bell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/25/2013.

         2) The plan was confirmed on 01/22/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/24/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/01/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,900.00.

         10) Amount of unsecured claims discharged without payment: $74,015.33.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-45673        Doc 38       Filed 02/06/19 Entered 02/06/19 09:14:52                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $26,065.53
       Less amount refunded to debtor                            $415.53

NET RECEIPTS:                                                                                   $25,650.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,082.40
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,082.40

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Check Into Cash of Illinois      Unsecured      1,000.00            NA              NA            0.00       0.00
Check N Go                       Unsecured         500.00           NA              NA            0.00       0.00
Christ Hospital                  Unsecured         250.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         500.00        244.00          244.00          33.50       0.00
CNAC                             Unsecured         960.00          0.00          627.34          86.14       0.00
CNAC                             Secured        2,265.00       2,892.34        2,265.00      2,265.00     112.01
Comcast Cable                    Unsecured         550.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         600.00        536.71          536.71          73.70       0.00
CORPORATE AMERICA FAMILY CU      Unsecured         377.00        605.50          605.50          83.14       0.00
Credit Collection Services       Unsecured         228.00           NA              NA            0.00       0.00
Farmingdale                      Unsecured     10,363.00            NA              NA            0.00       0.00
GALWAY FINANCIAL SERVICES LLC    Unsecured         955.00           NA              NA            0.00       0.00
HINSDALE LAKE TERRACE            Unsecured      3,297.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA         258.62          258.62          35.51       0.00
IL DEPT OF REVENUE               Priority       5,368.00            NA              NA            0.00       0.00
Integrity Financial Partners     Unsecured      1,000.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA       4,449.31        4,449.31        610.94        0.00
INTERNAL REVENUE SERVICE         Priority       4,542.00     10,908.97        10,908.97     10,908.97        0.00
LaGrange Memorial Hospital       Unsecured         200.00           NA              NA            0.00       0.00
Nutribullet LLC                  Unsecured          74.00           NA              NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC      Unsecured      1,500.00            NA              NA            0.00       0.00
PREMIER BANK CARD                Unsecured         356.00           NA              NA            0.00       0.00
PREMIER BANK CARD                Unsecured         356.00        356.90          356.90          49.01       0.00
RJM ACQUISITIONS                 Unsecured         240.00        239.88          239.88          32.94       0.00
SANTANDER CONSUMER USA           Unsecured      3,694.00            NA              NA            0.00       0.00
SANTANDER CONSUMER USA           Secured       11,250.00     14,888.13        14,888.13           0.00       0.00
Second Round LP                  Unsecured      2,000.00            NA              NA            0.00       0.00
Second Round LP                  Unsecured      2,000.00            NA              NA            0.00       0.00
SOUTHWEST AIRLINES FCU           Unsecured         923.00        917.15          917.15        125.94        0.00
Star cash                        Unsecured         300.00           NA              NA            0.00       0.00
US DEPT OF EDUCATION             Unsecured     44,664.00     44,794.54        44,794.54      6,150.80        0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 13-45673         Doc 38      Filed 02/06/19 Entered 02/06/19 09:14:52                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $17,153.13          $2,265.00           $112.01
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $17,153.13          $2,265.00           $112.01

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $10,908.97         $10,908.97              $0.00
 TOTAL PRIORITY:                                         $10,908.97         $10,908.97              $0.00

 GENERAL UNSECURED PAYMENTS:                             $53,029.95          $7,281.62              $0.00


Disbursements:

         Expenses of Administration                             $5,082.40
         Disbursements to Creditors                            $20,567.60

TOTAL DISBURSEMENTS :                                                                      $25,650.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/06/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
